United States Court of Appeals
                        For the First Circuit

Nos. 17-1052
     17-1053


                       UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

                   JOSÉ LAUREANO-SALGADO, a/k/a Geo;
               PEDRO L. RAMÍREZ-RIVERA, a/k/a Peter Pai,

                        Defendants, Appellants.



                             ERRATA SHEET

     The opinion of this Court, issued on August 2, 2019, is
amended as follows:

     On page 9, footnote 7, line 2 of the footnote, change "Andio"
to "Andino"

     On page 14, footnote 12, line 4 of the footnote, change
"compete" to "complete"